Title: To James Madison from James Timmonds, 26 October 1812 (Abstract)
From: Timmonds, James
To: Madison, James


26 October 1812, Cumberland, Allegany County. Expresses his wish that JM be reelected to office. Is surprised that enemies of the government are not “Made Examples of to the publick.” Hopes “Such proseedings will in A Short Time be checked.” Is thankful that war was declared. Compares Commodore Rodgers to David “when he Slew Golia[th] very Uneaquil in Size and Strenth Untill God strenthend David and soon Slew his Antagonist.” “So we are Not to Boast of our selves as of our Selves But our Sufitiency is from God, and I hope his all Seeing Eyes will aid Direct and Instruct us to fight those Tyrants and the Enemy of our country as the Depradations comitted was not by us.… May God of his Mercies guide and direct the citizens of These U. S. in Prudence wisdom and Knowledge in Shewing and Proveing Their zeal and paying Their homage as dutifull Children To their parents Espetially at the Time of Need which is at hand.” Also prays that “Good and faithfull Brave Men” may be recommended to JM as officers. In a postscript explains that “with the aid of washington county we will Gain in this District as this County alone is chiefly A damd Tory one.”
